DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/24/2022 has been entered.  Claims 3,6, 9, 11-12, 15, 17, and 20 have been canceled.  Claims 1-2, 4-5, 7-8, 10, 13-14, 16, 18-19, and 21-25 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "The vehicle component of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim given that claim 1 is directed to “A metal substrate” not “A vehicle component”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites, “The coated substrate of claim 24, wherein the coated substrate is a component of an aircraft”, however, claim 24 has been amended to recite that the metal substrate which is the substrate that is coated to form the coated substrate, “is a component of an aircraft”, and thus claim 25 does not further limit amended claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 7-8, 10, 13 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer (US2012/0277360) in view of Zou (US2012/0059198); as evidenced by Tsai (Properties of novel polyimides containing bismaleimide and cyclic phosphine oxide, Entire document, particularly Introduction); or Stenzenberger (Chemistry and properties of addition polyimides in Polyimides, Section 4.1 Introduction and Section 4.2 Types of thermosetting polyimides, particularly Section 4.2.1 Bismaleimides); or Iredale (Modern advances in bismaleimide resin technology: A 21st century perspective on the chemistry of addition polyimides, Entire document, particularly Section 1. Introduction to BMI chemistry): or Gilwee, Jr. (USPN 4,061,812, Entire document, particularly Background, Col. 6, lines 22-55); or Corley (USPN 5,338,782, Abstract, Col. 5, lines 22-25); or Ronk (US2008/0213486, Abstract, Paragraphs 0002 and 0017), each in support of the Examiner’s position that bismaleimides are a known, obvious class of polyimides in the art.
Scheffer discloses a graphene composition that may be utilized as a coating composition for coating a variety of substrates including metals such as aluminum, copper and steel (Paragraph 0077, as in instant claims 10 and 24), in a variety of thicknesses as disclosed in Paragraph 0085 including a thickness of from about 100nm (i.e. about 0.1 µm) to about 10 µm (Paragraph 0085, reading upon the claimed thickness range), based upon the intended end use, such as for passivation and corrosion protection of metal surfaces (Paragraph 0090) and/or based upon an article to be coated which may include vehicle fuel system components, automotive components, and airplane components (as in instant claims 13 and 25; Abstract; Paragraphs 0002-0004, 0059, 0062, 0064, 0066, 0077, and 0085-0090).  Scheffer discloses that the graphene composition comprises graphene sheets or graphene sheets and graphite, in a ratio of graphite to graphene of from about 2:98 to 98:2 (Abstract; Paragraph 0031); at least one polymeric binder that is not particularly limited and may be a thermoset or thermoplastic polymeric binder with examples thereof listed in Paragraph 0034, such as polyimides in general (Abstract; Paragraph 0034); at least one polyalkyleneimine to improve adhesion between the composition and a substrate (Paragraphs 0003-0005; Examples, thus clearly teaching and/or suggesting that the composition is disposed directly on the substrate as in instant claims 1 and 24); and optionally additional electrically conductive components other than the graphene sheets or graphene sheets and graphite, such as other carbonaceous materials including graphite, graphitized carbon, carbon fibers and fibrils, carbon whiskers, vapor-grown carbon nanofibers and carbon nanotubes (Paragraphs 0051 and 0054).  Scheffer discloses that the graphene may be functionalized such as with oxygen-containing functional groups including for example, hydroxyl, carboxyl or epoxy functional groups (Paragraph 0028), and that the graphene sheets, or graphene sheets and graphite, can be present in the composition in an amount of about 1 to about 98wt%, based on the total amount of graphene/graphite, binder and polyalkyleneimine (Paragraph 0033).  Scheffer also discloses that the composition may further comprise dispersion aids (Paragraph 0072), and although Scheffer discloses a coated metal substrate such as a component of an aircraft comprising the composition directly disposed on the metal substrate to a thickness reading upon the claimed range of about 1 micron to about 10 microns (i.e. 1 µm to about 10 µm), wherein the coating composition may comprise the graphene sheets, graphite, polyalkyleneimine, and other additives such as the carbon/graphite fibers, dispersed in the at least one polymeric binder such as a thermosetting polyimide polymer as discussed in detail above as in instant claims 1, 4-5, 10, 13 and 24-25, Scheffer does not specifically disclose that the polyimide as a polymeric binder comprises a bismaleimide as in the claimed invention nor that the carbon/graphite fibers comprise an acyclic olefin group as in the claimed invention.  However, it is well known in the art that the broad polymer class of “polyimides” includes bismaleimides, wherein by definition, bismaleimides are addition-type polyimides and more specifically, bismaleimides are a known popular or leading class of thermosetting polyimides in the art, particularly for use in the aerospace industry (as evidenced by Tsai, Properties of novel polyimides containing bismaleimide and cyclic phosphine oxide, Entire document, particularly Introduction; or Stenzenberger, Chemistry and properties of addition polyimides in Polyimides, Section 4.1 Introduction and Section 4.2 Types of thermosetting polyimides, particularly Section 4.2.1 Bismaleimides; or Iredale, Modern advances in bismaleimide resin technology: A 21st century perspective on the chemistry of addition polyimides, Entire document, particularly Section 1. Introduction to BMI chemistry; or Gilwee, Jr., USPN 4,061,812, Entire document, particularly Background, Col. 6, lines 22-55; or Corley, USPN 5,338,782, Abstract, Col. 5, lines 22-25; or Ronk, US2008/0213486, Abstract, Paragraphs 0002 and 0017); and hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any of the broadly recited thermosetting polymers disclosed by Scheffer including thermosetting polyimide polymers as disclosed by Scheffer for the polymeric binder, and given that bismaleimides are an obvious species of thermosetting polyimides in the art, the use of bismaleimides for the polymeric binder in the invention taught by Scheffer would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Further, it is well established in the art that functionalization of carbonaceous materials, such as in the case with the graphene sheets disclosed by Scheffer, provides improved dispersion, e.g. prevent agglomeration, and/or improved adhesion/interaction of the carbonaceous material with polymer or resin materials such as in producing carbon/resin composites, wherein Zou specifically discloses the derivatisation of carbon, such as carbon fibers and graphite, by covalently attaching a molecular species to elemental carbon for modification of the surface properties of the carbon and/or preparation of carbon-epoxy composites, wherein the derivatisating compound may result in a derivatised carbon reading upon and/or suggest the claimed acyclic olefin group(s), particularly as recited in instant claims 1, 2 and 24 (as discussed in detail in the office action dated 3/13/2020), and given that Zou discloses that the derivatisation process is versatile and less difficult to control, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the functionalization or derivatisation process disclosed by Zou for modifying the surface of the carbon-based additives, such as the carbon fiber, graphite fiber and/or carbon nanotubes and/or to utilize the derivatised carbon fibers, graphite fiber and/or carbon nanotubes disclosed by Zou in the invention taught by Scheffer thereby reading upon the claimed carbon fiber material comprising one or more acyclic olefin groups as instantly claimed given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or  prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claims 1-2, 4-5, 10, 13 and 24-25 would have been obvious over the teachings of Scheffer in view of Zou.
With regard to instant claims 7-8, although Scheffer discloses that the graphene sheets may be provided in an amount of about 1 to about 98wt%, based on the total amount of graphene sheets, binder and polyalkyleneimine, with examples comprising graphene sheets, or graphene sheets and graphite, to polymer binder in a weight ratio of 4 to 1 (i.e. 80/20), with about 2wt% or 2.3wt% of polyethyleneimine added (Examples); Scheffer does not specifically limit the content of polymer or carbon fiber material as instantly claimed.  However, given that Scheffer discloses that the composition may be electrically conductive with the resistivity varying over a wide range (Paragraphs 0051 and 0056-0057), particularly based upon the intended end use, wherein the content of graphene, graphite and other electrically conductive components such as the carbon fibers, graphite fibers, and carbon nanotubes affect the resistivity, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content of carbonaceous material to polymeric binder to provide the desired properties for a particular end use, and given the broad range of about 1 to about 98wt% for the graphene/graphite as well as the binder and polyethyleneimine amounts added in the examples, weight percentages as instantly claimed would have been obvious over the teachings of Scheffer in view of Zou.
Claims 1-2, 4-5, 7-8, 10, 13-14, 16, 18, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer (US2012/0277360, as evidenced by Tsai, or Stenzenberger, or Iredale, or Gilwee, Jr., or Corley, or Ronk, each in support of the Examiner’s position that bismaleimides are a known, obvious class of polyimides in the art) in view of Takai (A Novel Catalytic Effect of Lead on the Reduction of a Zinc Carbenoid with Zinc Metal Leading to a Geminal Dizinc Compound. Acceleration of the Wittig-Type Olefination with the RCX2-TiCU-Zn Systems by Addition of Lead, as evidenced by Reynolds, US2013/0078515).
As discussed in detail in Paragraph 7 above (incorporated herein by reference), Scheffer discloses a graphene coating composition and coated metal substrate coated with the coating composition to a thickness as instantly claimed, wherein the coating composition can be used for the passivation and corrosion protection of surfaces such as metal including steel and aluminum (Paragraph 0090), and comprises graphene sheets (i.e. exfoliated graphite), or graphene sheets and graphite, as well as other carbonaceous materials such as carbon fibers, graphite fibers and carbon nanotubes as electrically conductive components (Abstract; Paragraphs 0051-0055); at least one thermosetting or thermoplastic polymeric binder such as polyimides, wherein given that bismaleimides or bismaleimide polymers are a known, obvious species of thermosetting polyimide in the art (as evidenced by Tsai, or Stenzenberger, or Iredale, or Gilwee, Jr., or Corley, or Ronk) would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Scheffer, particularly when utilized for aircraft components as disclosed by Scheffer; and at least one polyalkyleneimine to improve adhesion between the composition and a substrate (Paragraphs 0003-0005; Examples, thus clearly teaching and/or suggesting that the composition is disposed directly on the substrate as in instant claims 1, 14 and 24).  Scheffer also discloses a method of producing coated substrates or components for various applications such as for fuel tanks, automotive body panels, or aircraft components (as in instant claims 13 and 25, Paragraph 0089), wherein the graphene sheets, graphite, polyalkyleneimine and other additives such as the carbon/graphite fibers (reading upon the claimed filament of instant claims 4-5 and 19) are dispersed or mixed in the at least one polymeric binder to form the coating composition and then the coating composition is applied or deposited on a substrate such as a metal substrate like steel, aluminum or copper (as in instant claims 9 and 16, Paragraph 0077), with a coating thickness, after curing ranging from as thin as about 2nm to as thick as 2mm, specifically reciting a range of about 100nm (i.e. about 0.1 µm) to about 10 µm as noted above or from about 1 µm to about 100 µm, reading upon the claimed thickness range of about 1 µm to about 10 µm (Paragraph 0085).  Scheffer discloses that the coatings may be cured using any suitable technique, including by drying in air such that drying at room temperature, e.g. about 20ºC, would have been obvious to one having ordinary skill in the art, or by thermal curing with examples cured at temperatures falling within the claimed range, specifically at about 80ºC and about 125ºC, and hence, the claimed “curing the composition at a temperature of about 20ºC to about 300ºC” of instant claim 14 would have been obvious over the teachings of Scheffer (Paragraph 0084, Examples).  
Scheffer also discloses that the composition may further comprise dispersion aids (Paragraph 0072), and although Scheffer discloses that the graphene sheets may be functionalized such as with hydroxyl, carboxyl or epoxy functional groups (Paragraph 0028) and that the carbon/graphite fibers may be coated carbon/graphite fibers (Paragraph 0054), Scheffer does not disclose that the carbon/graphite fibers are functionalized with an acyclic olefin group as in the claimed invention, or more particularly are coated carbon fibers produced as in instant claim 14.  However, the Examiner again notes that it is well established in the art that functionalization of carbonaceous materials, such as in the case with the graphene sheets disclosed by Scheffer, provides improved dispersion, e.g. prevent agglomeration, and/or improved adhesion/interaction of the carbonaceous material with polymer or resin materials such as in producing carbon/resin composites, such that it would have been obvious to one having ordinary skill in the art before the effective filing date to also provide the carbon/graphite fibers disclosed by Scheffer with functional groups.  Further, it is well known in the art that carbon particles in general, such as carbon fibers, can be functionalized via the known Wittig olefination reaction (as evidenced by Reynolds, Paragraphs 0026 and 0036, discussed in detail in the prior office action), wherein Takai further discloses improvements to the Wittig olefination reaction utilizing a dihaloalkane, zinc, a titanium compound, and a catalyst as in instant claim 14, particularly titanium tetrachloride as in instant claim 22 and particularly a lead (Pb) catalyst as in instant claim 23; wherein the olefination reaction disclosed by Takai would provide an acyclic olefin group as represented by the structure recited in instant claims 2 and 21, and given that the resulting double bonds are reactive and can thus improve adhesion between the carbon-based materials and a polymeric binder or matrix, it would have been obvious to one having ordinary skill in the art to utilize any known functionalization method to modify the carbonaceous additives in the invention taught by Scheffer, including the carbon/graphite fibers, particularly the Wittig olefination reaction, a known functionalization method for carbonaceous materials in the art (as evidenced by Reynolds), and further improving upon the Wittig olefination reaction by utilizing a lead catalyst as in the teachings of Takai to accelerate the reaction.  Hence, the invention as recited in instant claims 1-2, 4-5, 10, 13-14, 16, 19, and 21-25 would have been obvious over the teachings of Scheffer in view of Takai given that it is prima facie obviousness to use a known technique to improve similar devices/methods in the same way.  
With regard to instant claims 7-8, although Scheffer discloses that the graphene sheets may be provided in an amount of about 1 to about 98wt%, based on the total amount of graphene sheets, binder and polyalkyleneimine, with examples comprising graphene sheets, or graphene sheets and graphite, to polymer binder in a weight ratio of 4 to 1 (i.e. 80/20), with about 2wt% or 2.3wt% of polyethyleneimine added (Examples); Scheffer does not specifically limit the content of polymer or carbon fiber material as instantly claimed.  However, given that Scheffer discloses that the composition may be electrically conductive with the resistivity varying over a wide range (Paragraphs 0051 and 0056-0057), particularly based upon the intended end use, wherein the content of graphene, graphite and other electrically conductive components such as the carbon fibers, graphite fibers, and carbon nanotubes affect the resistivity, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content of carbonaceous material to polymeric binder to provide the desired properties for a particular end use, and given the broad range of about 1 to about 98wt% for the graphene/graphite as well as the binder and polyethyleneimine amounts added in the examples, weight percentages as instantly claimed would have been obvious over the teachings of Scheffer in view of Takai.
With regard to instant claim 18, although Scheffer discloses the use of graphites and carbon/graphite fibers, Scheffer does not specifically disclose the process of producing the carbon fibers or graphite fibers as recited in instant claim 18; however, as discussed in prior office actions, the claimed process as recited in instant claim 18 is an obvious, well-known method of producing graphite fibers and hence would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Scheffer in view of Takai.
Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.  Further, Applicant’s arguments filed 7/14/2021 with respect to previous rejections based upon Scheffer as the primary reference are moot in view of the additional remarks and evidentiary references recited above in support of the Examiner’s position that bismaleimides are a known, obvious class of polyimides in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 14, 2022